56 F.3d 71NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Merek KLOBUCHOWSKI, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 94-70734.
United States Court of Appeals, Ninth Circuit.
Submitted May 16, 1995.*Decided May 18, 1995.

1
On Petition for Review of an Order of the Board of Immigration Appeals, INS No. Ahw-wnn-muh

BIA

2
PETITION DENIED.


3
Before:  WALLACE, Chief Judge, HUG and NOONAN, Circuit Judges


4
MEMORANDUM**


5
Merek Klobuchowski, a native and citizen of Poland, petitions for review of a decision of the Board of Immigration Appeals ("BIA") dismissing his appeal from a decision of an immigration judge ("IJ") denying his applications for asylum and withholding of deportation.


6
"It is well established in this Circuit that claims which are not addressed in the appellant's brief are deemed abandoned."  Collins v. City of San Diego, 841 F.2d 337, 339 (9th Cir. 1988); accord Calderon-Ontiveros v. INS, 809 F.2d 1050, 1052 (5th Cir. 1986).  Here, Klobuchowski has failed to raise in his opening brief any issues regarding the propriety of the BIA's dismissal of his appeal.  Klobuchowski has, moreover, made no reply in this court to the government's argument that he has waived the right to challenge the BIA's decision by failing to raise any issues regarding the BIA's decision in his opening brief.  We therefore conclude that Klobuchowski has waived his right to challenge the BIA's dismissal of his appeal.  See Collins, 844 F.2d at 339.


7
In addition, "this court's review is limited to the decision of the BIA."  Elnager v. INS, 930 F.2d 784, 787 (9th Cir. 1991).  Thus, we decline to consider Klobuchowski's direct challenge to the IJ's decision.  See id.


8
PETITION FOR REVIEW DENIED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4.  The government's request for oral argument is denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3